

116 S1047 IS: Dependency and Indemnity Compensation Improvement Act of 2019
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1047IN THE SENATE OF THE UNITED STATESApril 4, 2019Mr. Tester (for himself, Ms. Hirono, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to create a dependency and indemnity compensation allowance
			 for surviving spouses receiving dependency and indemnity compensation from
 the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Dependency and Indemnity Compensation Improvement Act of 2019.2.Dependency and indemnity compensation allowance for surviving spouses receiving dependency and indemnity compensation from the Department of Veterans Affairs(a)Allowance(1)In generalSubchapter II of chapter 13 of title 38, United States Code, is amended by inserting after section 1311 the following new section:1311A.Dependency and indemnity compensation allowance for surviving spousesA dependency and indemnity compensation allowance shall be paid to a surviving spouse who is entitled to receive dependency and indemnity compensation under section 1311(a) of this title at the monthly rate equal to the amount by which—(1)the amount that is 55 percent of the rate of monthly compensation in effect under section 1114(j) of this title, exceeds(2)the amount of dependency and indemnity compensation the surviving spouse is entitled to receive under section 1311(a) of this title..(2)Clerical amendmentThe table of sections at the beginning of chapter 13 of such title is amended by inserting after the item relating to section 1311 the following new item:1311A. Dependency and indemnity compensation allowance for surviving spouses..(b)Rule of constructionNothing in section 1311A of such title, as added by subsection (a)(1), shall be construed to have an effect on any amount of payment under section 1450 of title 10, United States Code.